LOGO [logo25.jpg]

2005 STOCK PLAN

INCENTIVE STOCK OPTION AGREEMENT-STANDARD

--------------------------------------------------------------------------------

        AGREEMENT made as of the Date of Grant set forth on the Option
Certificate, between Palatin Technologies, Inc. (the “Company”), a Delaware
corporation having a principal place of business at 4C Cedar Brook Drive,
Cranbury, New Jersey 08512, and the employee of the Company identified on the
Option Certificate (the “Employee”).

        WHEREAS, the Company desires to grant to the Employee an Option to
purchase shares of its common stock, $.01 par value per share (the “Shares”),
under and for the purposes set forth in the Company’s 2005 Stock Plan (the
“Plan”) with the specific terms of such Option grant as set forth on an Option
Certificate provided to the Employee;

        WHEREAS, the Company and the Employee understand and agree that any
terms used and not defined herein have the same meanings as in the Plan; and

        WHEREAS, the Company and the Employee each intend that the Option
granted herein qualify as an ISO.

        NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for other good and valuable consideration, the parties hereto agree as
follows:

  1. GRANT OF OPTION.

        The Company hereby grants to the Employee the right and option to
purchase all or any part of an aggregate of the number of Shares listed on the
Option Certificate, on the terms and conditions and subject to all the
limitations set forth herein, under United States securities and tax laws, and
in the Plan, which is incorporated herein by reference. The Employee
acknowledges receipt of a copy of the Plan.

  2. PURCHASE PRICE.

        The purchase price of the Shares covered by the Option shall be the
price per Share as set forth on the Option Certificate, subject to adjustment,
as provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Purchase Price”). Payment shall be made in accordance with Paragraph 9 of the
Plan.

  3. EXERCISABILITY OF OPTION.

        Subject to the terms and conditions set forth in this Agreement and the
Plan, the Option granted hereby shall become exercisable as set forth on the
Option Certificate which rights are cumulative and are subject to the other
terms and conditions of this Agreement and the Plan.


--------------------------------------------------------------------------------


  4. TERM OF OPTION.

        The Option shall terminate ten years from the Date of Grant as set forth
on the Option Certificate attached to this Agreement or, if the Employee owns as
of the date hereof more than 10% of the total combined voting power of all
classes of capital stock of the Company or an Affiliate, five years from the
Date of Grant as set forth on the Option Certificate attached to this Agreement,
but shall be subject to earlier termination as provided herein or in the Plan.

        If the Employee ceases to be an employee of the Company or of an
Affiliate (for any reason other than the death or Disability of the Employee or
termination of the Employee’s employment for “cause” (as defined in the Plan)),
the Option may be exercised, if it has not previously terminated, within three
months after the date the Employee ceases to be an employee of the Company or an
Affiliate, or within the originally prescribed term of the Option, whichever is
earlier, but may not be exercised thereafter. In such event, the Option shall be
exercisable only to the extent that the Option has become exercisable and is in
effect at the date of such cessation of employment.

        Notwithstanding the foregoing, in the event of the Employee’s Disability
or death within three months after the termination of employment, the Employee
or the Employee’s Survivors may exercise the Option within one year after the
date of the Employee’s termination of employment, but in no event after the date
of expiration of the term of the Option.

        In the event the Employee’s employment is terminated by the Employee’s
employer for “cause” (as defined in the Plan), the Employee’s right to exercise
any unexercised portion of this Option shall cease immediately as of the time
the Employee is notified his or her employment is terminated for “cause,” and
this Option shall thereupon terminate. Notwithstanding anything herein to the
contrary, if subsequent to the Employee’s termination as an employee, but prior
to the exercise of the Option, the Board of Directors of the Company determines
that, either prior or subsequent to the Employee’s termination, the Employee
engaged in conduct which would constitute “cause,” then the Employee shall
immediately cease to have any right to exercise the Option and this Option shall
thereupon terminate.

        In the event of the Disability of the Employee, as determined in
accordance with the Plan, the Option shall be exercisable within one year after
the Employee’s termination of employment or, if earlier, within the term
originally prescribed by the Option. In such event, the Option shall be
exercisable:

(a)  

to the extent that the Option has become exercisable but has not been exercised
as of the date of Disability; and


(b)  

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of Disability of any additional vesting
rights that would have accrued on the next vesting date had the Employee not
become Disabled. The proration shall be based upon the number of days accrued in
the current vesting period prior to the date of Disability.


2

--------------------------------------------------------------------------------


        In the event of the death of the Employee while an employee of the
Company or of an Affiliate, the Option shall be exercisable by the Participant’s
Survivors within one year after the date of death of the Employee or, if
earlier, within the originally prescribed term of the Option. In such event, the
Option shall be exercisable:

(x)  

to the extent that the Option has become exercisable but has not been exercised
as of the date of death; and


(y)  

in the event rights to exercise the Option accrue periodically, to the extent of
a pro rata portion through the date of death of any additional vesting rights
that would have accrued on the next vesting date had the Employee not died. The
proration shall be based upon the number of days accrued in the current vesting
period prior to the Employee’s date of death.


  5. METHOD OF EXERCISING OPTION.

        Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company or its designee, in substantially the
form of Exhibit A attached hereto. Such notice shall state the number of Shares
with respect to which the Option is being exercised and shall be signed by the
person exercising the Option. Payment of the purchase price for such Shares
shall be made in accordance with Paragraph 9 of the Plan. The Company shall
deliver such Shares as soon as practicable after the notice shall be received,
provided, however, that the Company may delay issuance of such Shares until
completion of any action or obtaining of any consent, which the Company deems
necessary under any applicable law (including, without limitation, state
securities or “blue sky” laws). The Shares as to which the Option shall have
been so exercised shall be registered in the Company’s share register in the
name of the person so exercising the Option (or, if the Option shall be
exercised by the Employee and if the Employee shall so request in the notice
exercising the Option, shall be registered in the Company’s share register in
the name of the Employee and another person jointly, with right of survivorship)
and shall be delivered as provided above to or upon the written order of the
person exercising the Option. In the event the Option shall be exercised,
pursuant to Section 4 hereof, by any person other than the Employee, such notice
shall be accompanied by appropriate proof of the right of such person to
exercise the Option. All Shares that shall be purchased upon the exercise of the
Option as provided herein shall be fully paid and nonassessable.

  6. PARTIAL EXERCISE.

        Exercise of this Option to the extent above stated may be made in part
at any time and from time to time within the above limits, except that no
fractional share shall be issued pursuant to this Option.

3

--------------------------------------------------------------------------------


  7. NON-ASSIGNABILITY.

        The Option shall not be transferable by the Employee otherwise than by
will or by the laws of descent and distribution. The Option shall be
exercisable, during the Employee’s lifetime, only by the Employee (or, in the
event of legal incapacity or incompetency, by the Employee’s guardian or
representative) and shall not be assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or similar process. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of the Option or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon the Option shall be null and void.

  8. NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

        The Employee shall have no rights as a stockholder with respect to
Shares subject to this Agreement until registration of the Shares in the
Company’s share register in the name of the Employee. Except as is expressly
provided in the Plan with respect to certain changes in the capitalization of
the Company, no adjustment shall be made for dividends or similar rights for
which the record date is prior to the date of such registration.

  9. ADJUSTMENTS.

        The Plan contains provisions covering the treatment of Options in a
number of contingencies such as stock splits and mergers. Provisions in the Plan
for adjustment with respect to stock subject to Options and the related
provisions with respect to successors to the business of the Company are hereby
made applicable hereunder and are incorporated herein by reference.

  10. TAXES.

        The Employee acknowledges that any income or other taxes due from him or
her with respect to this Option or the Shares issuable pursuant to this Option
shall be the Employee’s responsibility.

        In the event of a Disqualifying Disposition (as defined in Section 15
below) or if the Option is converted into a Non-Qualified Option and such
Non-Qualified Option is exercised, the Company may withhold from the Employee’s
remuneration, if any, the minimum statutory amount of federal, state and local
withholding taxes attributable to such amount that is considered compensation
includable in such person’s gross income. At the Company’s discretion, the
amount required to be withheld may be withheld in cash from such remuneration,
or in kind from the Shares otherwise deliverable to the Employee on exercise of
the Option. The Employee further agrees that, if the Company does not withhold
an amount from the Employee’s remuneration sufficient to satisfy the Company’s
income tax withholding obligation, the Employee will reimburse the Company on
demand, in cash, for the amount under-withheld.

4

--------------------------------------------------------------------------------


  11. PURCHASE FOR INVESTMENT.

        Unless the offering and sale of the Shares to be issued upon the
particular exercise of the Option shall have been effectively registered under
the Securities Act of 1933, as now in force or hereafter amended (the “1933
Act”), the Company shall be under no obligation to issue the Shares covered by
such exercise unless and until the following conditions have been fulfilled:

(a)  

The person(s) who exercise the Option shall warrant to the Company, at the time
of such exercise, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing the
Shares issued pursuant to such exercise:


  “The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or (b)
the Company shall have received an opinion of counsel satisfactory to it that an
exemption from registration under such Act is then available, and (2) there
shall have been compliance with all applicable state securities laws;” and


(b)  

If the Company so requires, the Company shall have received an opinion of its
counsel that the Shares may be issued upon such particular exercise in
compliance with the 1933 Act without registration thereunder. Without limiting
the generality of the foregoing, the Company may delay issuance of the Shares
until completion of any action or obtaining of any consent, which the Company
deems necessary under any applicable law (including without limitation state
securities or “blue sky” laws).


  12. RESTRICTIONS ON TRANSFER OF SHARES.

        12.1 If, in connection with a registration statement filed by the
Company pursuant to the Securities Act, the Company or its underwriter so
requests, the Employee will agree not to sell any Shares for a period not to
exceed 180 days following the effectiveness of such registration.

        12.2 The Employee acknowledges and agrees that neither the Company, its
shareholders nor its directors and officers, has any duty or obligation to
disclose to the Employee any material information regarding the business of the
Company or affecting the value of the Shares before, at the time of, or
following a termination of the employment of the Employee by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

5

--------------------------------------------------------------------------------


  13. NO OBLIGATION TO EMPLOY.

        The Company is not by the Plan or this Option obligated to continue the
Employee as an employee of the Company or an Affiliate. The Employee
acknowledges: (i) that the Plan is discretionary in nature and may be suspended
or terminated by the Company at any time; (ii) that the grant of the Option is a
one-time benefit which does not create any contractual or other right to receive
future grants of options, or benefits in lieu of options; (iii) that all
determinations with respect to any such future grants, including, but not
limited to, the times when options shall be granted, the number of shares
subject to each option, the option price, and the time or times when each option
shall be exercisable, will be at the sole discretion of the Company; (iv) that
the Employee’s participation in the Plan is voluntary; (v) that the value of the
Option is an extraordinary item of compensation which is outside the scope of
the Employee’s employment contract, if any; and (vi) that the Option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.

  14. OPTION IS INTENDED TO BE AN ISO.

        The parties each intend that the Option be an ISO so that the Employee
(or the Employee’s Survivors) may qualify for the favorable tax treatment
provided to holders of Options that meet the standards of Section 422 of the
Code. Any provision of this Agreement or the Plan which conflicts with the Code
so that this Option would not be deemed an ISO is null and void and any
ambiguities shall be resolved so that the Option qualifies as an ISO.
Nonetheless, if the Option is determined not to be an ISO, the Employee
understands that neither the Company nor any Affiliate is responsible to
compensate him or her or otherwise make up for the treatment of the Option as a
Non-qualified Option and not as an ISO. The Employee should consult with the
Employee’s own tax advisors regarding the tax effects of the Option and the
requirements necessary to obtain favorable tax treatment under Section 422 of
the Code, including, but not limited to, holding period requirements.

  15. NOTICE TO COMPANY OF DISQUALIFYING DISPOSITION.

        The Employee agrees to notify the Company in writing immediately after
the Employee makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the Option. A Disqualifying Disposition is defined
in Section 424(c) of the Code and includes any disposition (including any sale)
of such Shares before the later of (a) two years after the date the Employee was
granted the Option or (b) one year after the date the Employee acquired Shares
by exercising the Option, except as otherwise provided in Section 424(c) of the
Code. If the Employee has died before the Shares are sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

6

--------------------------------------------------------------------------------


  16. NOTICES.

        Any notices required or permitted by the terms of this Agreement or the
Plan shall be given by recognized courier service, facsimile, registered or
certified mail, return receipt requested, addressed as follows:

If to the Company:

  at its principal business office listed on the first page of this Agreement


If to the Employee:

  at the Employee's current address indicated on the Company's records


or to such other address or addresses of which notice in the same manner has
previously been given. Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

  17. GOVERNING LAW.

        This Agreement shall be construed and enforced in accordance with the
law of the State of Delaware, without giving effect to the conflict of law
principles thereof. For the purpose of litigating any dispute that arises under
this Agreement, the parties hereby consent to exclusive jurisdiction in New
Jersey and agree that such litigation shall be conducted in the state courts of
New Jersey or the federal courts of the United States for the District of New
Jersey.

  18. BENEFIT OF AGREEMENT.

        Subject to the provisions of the Plan and the other provisions hereof,
this Agreement shall be for the benefit of and shall be binding upon the heirs,
executors, administrators, successors and assigns of the parties hereto.

  19. ENTIRE AGREEMENT.

        This Agreement, together with the Option Certificate and the Plan,
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings relating to the subject matter hereof. No
statement, representation, warranty, covenant or agreement not expressly set
forth in this Agreement shall affect or be used to interpret, change or
restrict, the express terms and provisions of this Agreement, provided, however,
in any event, this Agreement shall be subject to and governed by the Plan.

7

--------------------------------------------------------------------------------


  20. MODIFICATIONS AND AMENDMENTS.

        The terms and provisions of this Agreement may be modified or amended as
provided in the Plan.

  21. WAIVERS AND CONSENTS.

        Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions. No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar. Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

  22. DATA PRIVACY.

        By entering into this Agreement, the Employee: (i) authorizes the
Company and each Affiliate, and any agent of the Company or any Affiliate
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its Affiliates such information and data as the Company or
any such Affiliate shall request in order to facilitate the grant of options and
the administration of the Plan; (ii) waives any data privacy rights he or she
may have with respect to such information; and (iii) authorizes the Company and
each Affiliate to store and transmit such information in electronic form.

8

--------------------------------------------------------------------------------



Exhibit A

Stock Option Exercise Form

--------------------------------------------------------------------------------

Attention: Jeff Koellner, Director of Finance & Controller
 
Palatin Technologies, Inc.
Cedar Brook Corporate Center
4-C Cedar Brook Drive
Cranbury, NJ 08512

Dear Mr. Koellner:

The undersigned elects to exercise his/her Option to purchase shares of Palatin
Technologies Common Stock as outlined below:


Number of shares          Option Price            Option                  Total Option Price
being                     per                     Agreement               (shares X
Exercised                 Share                   Date                    price/share)

                          $                                               $
----------------------    ---------------------   ---------------------   ---------------------

                          $                                               $
----------------------    ---------------------   ---------------------   ---------------------

                          $                                               $
----------------------    ---------------------   ---------------------   ---------------------

                                                                          $
----------------------                                                    ---------------------

1. Total # ___________                                                    2. Total $ __________


B.  

Payment: Enclosed is a certified cashier’s check or Money Order in the amount of
$ ____________ in payment of the total option price outlined above.


Please issue the shares (check one) and complete requested information:

[ ] to me or [ ] to me and ________________________________________ (indicate
name) , a joint tenants with right of survivorship at the following address:

Address:         City State Zip Code     Social Security Number:     Employee
Telephone:


My mailing address for shareholder communications, if different from the above
address is:


--------------------------------------------------------------------------------


A-1

--------------------------------------------------------------------------------


I understand the nature of the investment I am making and the financial risks
thereof. I am aware that it is my responsibility to have consulted with
competent tax and legal advisors about the relevant national, state, and local
income tax and securities laws affecting the exercise of the Option and the
purchase and subsequent sale of the shares. I understand that if I am exercising
an incentive stock option and I am an employee of Palatin Technologies that I
must notify the Company when I sell this stock.

Sincerely,

Name (Print) Name (Sign) Date


        Please retain a copy of this form your records

A-2

--------------------------------------------------------------------------------